 

LOGO [g106385g11x87.jpg]

 

Exhibit 10.1

 

Title:

   Executive Severance Policy Functional Area:    Human Resources Policy Number:
   N/A

SCOPE

This policy applies only to executive employees (limited to Management Level 1,
2 and 3) of American Water Works Company, Inc. and its regulated subsidiaries,
including, for purposes of this policy, American Water Works Service Company,
Inc. (together “American Water” or the “Company”) who receive a written
notification of eligibility from the Senior Vice President of Human Resources
and who are not otherwise covered by an agreement that provides for severance
benefits in the event of a covered termination. For purposes of this policy,
employees who have received such notice and are not covered by an agreement that
provides for severance benefits, will be referred to as “Eligible Executive.”

POLICY STATEMENT

Business Objective:

The purpose of this Executive Severance Policy (this “Policy”) is to set forth
the severance benefits that will be provided to eligible executive employees of
American Water Works Company, Inc. and any of its subsidiaries (collectively
referred to as the “Company”). The Company specifically reserves its right to
amend, modify or terminate this Policy at any time (with or without notice) and
at its sole discretion.

Statement:

An Eligible Executive shall be entitled to the severance benefits provided for
under this Policy in the event the Eligible Executive’s employment with the
Company is involuntarily terminated by the Company and said termination is not
for “Cause”. For purposes of this Policy, the determination of whether an
Eligible Executive’s employment was terminated for “Cause” shall be determined
at the sole discretion of the Board and the decision of the Board shall be final
and binding. An Eligible Executive shall not be entitled to any benefits under
this Policy in the event his or her employment with the Company is terminated
for any reason other than an involuntary termination by the Company not for
Cause, such as, but not limited to, terminations for Cause, terminations
resulting from death, disability, voluntary resignations or constructive
terminations.

Before an Eligible Executive receives any severance benefits provided for under
this Policy, the Eligible Executive will be required to execute a Severance
Agreement and General Release (“Release”) waiving any claims against the Company
and agreeing to restrictive covenants dealing with confidentiality,
non-solicitation and non-competition. The Company shall have no obligation to an
Eligible Executive under this Policy unless and until the Eligible Executive
timely executes a Release and any applicable revocation period has expired
without the Eligible Executive revoking such Release.

 

1 of 5



--------------------------------------------------------------------------------

LOGO [g106385g11x87.jpg]

 

 

For purposes of this Policy, an Eligible Executive whose employment is
involuntarily terminated by the Company not for Cause and who executes (and does
not revoke) the required Release will be referred to as a “Participant.”

This Policy supersedes and hereby voids any prior severance policy covering
Eligible Executives. The Board of Directors of American Water Works Company,
Inc. (the “Board”) shall have complete authority, in its sole discretion
(subject to the express provisions of this Policy) to interpret this Policy and
to make any determinations necessary or advisable for the administration of this
Policy.

Severance Pay

Each Participant shall receive severance pay, which shall be paid to such
Participant in the form of base salary continuation for the duration of the
Severance Period based on the Participant’s annual base salary in effect as of
the Termination Date. For purposes of this Policy, the “Termination Date” shall
refer to the effective date of a Participant’s termination of employment with
the Company, which shall be the last day the Participant is employed by the
Company.

Payments made under this policy shall be made in regular payroll installments,
net of applicable taxes and other deductions, for the duration of the Severance
Period, as defined below, commencing within 60 days following the Participant’s
Termination Date, unless delay is required as described below.

The Severance Period

The “Severance Period” for Eligible Executives under this Policy is as follows:

 

Management Level (Grade)

  

Severance Period

Management Level - 1

   18 months

Management Level - 2 and 3

   12 months

Annual Incentive Plan (AIP)

Each Participant shall receive a pro rata AIP award for the year in which the
Termination Date occurs to the extent such payment is provided for under the
terms of the applicable AIP. AIP eligibility terminates on the Termination Date,
and therefore, no AIP award shall be earned or accrued during the Severance
Period.

Equity Grants

The terms and conditions set forth in a Participant’s equity awards for shares
of the common stock of the Company shall govern with respect to the consequence
the Participant’s termination of employment shall have on such awards after the
Participant’s Termination Date.

Health, Dental and Vision Coverage

Provided the Release is executed and not revoked, a Participant will receive
Company-paid COBRA benefits consistent with the chart below.

 

2 of 5



--------------------------------------------------------------------------------

LOGO [g106385g11x87.jpg]

 

 

Salary Level        

Minimum

Company-paid

COBRA Benefits

       

At least 5 yrs of

service, but less

than 10 yrs

       

10 or more years of

service

ML1 –L3        8 weeks        12 weeks        16 weeks

At the end of the period of Company-paid COBRA benefits, COBRA coverage may be
continued by the Participant at his or her own expense, for the remaining
balance of the statutory coverage period.

If a Participant is otherwise eligible to retire at the time of termination, he
or she may, if eligible for retiree healthcare, begin retiree healthcare at the
appropriate contribution levels after the Company-paid COBRA period expires.

Nonqualified Deferred Compensation Plans/Qualified Retirement Plans

A Participant shall be deemed to have accrued service as of his or her
Termination Date equivalent to his or her Severance Period under any applicable
nonqualified defined benefit retirement plans in which he or she participated as
of the Termination Date solely for purposes of determining whether the
Participant is vested (e.g., 5 years of service), but not for any other purpose.
A Participant will not accrue additional service for any purpose under any of
the Company’s qualified defined benefit pension plans at any time after the
Termination Date or receive any Company contributions under such plans after the
Termination Date. The timing of payment of the Participant’s benefit under all
nonqualified deferred compensation plans and qualified plans in which he or she
participated prior to the Termination Date shall be governed by the terms of
such plan.

Life Insurance

During the Severance Period, a Participant shall continue to participate in any
employee life insurance plan sponsored by Company under which he or she was
covered as of the Termination Date, subject to the same terms and conditions as
are applicable to then-current active employees of the Company during the
Severance Period.

Employee Assistance Plan

During the Severance Period, a Participant shall continue to be eligible to
participate in the Employee Assistance Plan provided by Company, subject to the
same terms and conditions as are applicable to then-current active employees of
the Company during the Severance Period.

Perquisites

All executive perquisites shall terminate effective as of the Participant’s
Termination Date.

Outplacement Services

Each Participant shall be entitled to outplacement services through a designated
provider arranged by the Company for a period of twelve (12) months following
the Termination Date. All outplacement services provided by the Company shall be
subject to terms and conditions as

 

3 of 5



--------------------------------------------------------------------------------

LOGO [g106385g11x87.jpg]

 

shall be determined at the sole discretion of the Company. No cash shall be paid
in lieu of outplacement services.

409A

Notwithstanding anything to the contrary in this Policy, if any payments and
benefits provided to a Participant under this Policy are deemed to constitute
deferred compensation subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), then if on the
Participant’s Termination Date the Participant is deemed to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, any payments and
benefits due to the Participant under this Policy that are subject to such
requirements that would otherwise have been payable at any time during the
six-month period immediately following the Participant’s Termination Date shall
not be paid to the Participant during such 6 month period, but instead shall be
paid to the Participant in a lump sum within 30 days following the expiration of
such six-month period.

This Policy is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). To this end, the Company’s 409A Compliance
Practice is incorporated herein, and to the extent any payments under this
Policy are subject to Section 409A of the Code, the terms of the 409A Compliance
Practice will supersede this Policy.

MONITORING

The Senior Vice President of Human Resources and the Director of Compensation
and Benefits are responsible for assuring compliance with this policy.

REPORTING/METRICS

The Senior Vice President of Human Resources and the Director of Compensation
shall advise the Board timely of any actions taken under this policy.

CONSEQUENCE OF NON-COMPLIANCE

Any employee who violates or circumvents this policy may be subject to
disciplinary action up to and including termination.

WAIVER

Any deviation or waiver from or exception to this policy requires the prior
written approval of the Chair of the Board Compensation Committee.

REFERENCES

Section 409 A Compliance Practice (pending).

DEFINITIONS

None.

 

4 of 5



--------------------------------------------------------------------------------

LOGO [g106385g11x87.jpg]

 

 

REVIEW/UPDATE

Review of this policy will not exceed three years – 12/16/2011.

 

 

Approved by:

Board of Directors of American Water Works Co., Inc.

 

Original Adopted:

   06/14/2006

Revised Adopted:

   12/16/2008

Date of Last Review:

   12/16/2008

Effective Date:

   12/16/2008

Prepared By:

   Human Resources                                 

 

 

Disclaimer

 

American Water reserves the right to change, revise or discontinue this Policy
for any reason or no reason whatsoever. No employee, manager or other agent of
American Water, other than the Service Company Board (and, if applicable, the
executive having authority to approve this Policy) has the authority to enter
into any agreement contrary to this Policy.

 

This policy is not intended to create any contractual rights or duties and will
be applied at the Company’s sole discretion.

 

Employment with the Company is “at-will”. That means that either you or the
Company can terminate employment at any time, for any reason or no reason at
all, with or without cause or notice.

 

Neither this policy nor any oral statement will create a right of continued
employment. Any employment contract must be in writing and must be signed by the
President of American Water, or his or her designee.

 

This Policy supersedes and voids all previous policies and practices, which may
be inconsistent in any way with that stated herein.

 

 

5 of 5